DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-5, 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended to include the previously indicated allowable subject matter of claim 6 and intervening claim 2, the prior-art does not teach, inter alia, the plurality of electrical steel sheets comprise: first type electrical steel sheets that are stacked along an axial direction of the rotor, that are in contact with one another in the axial direction of the rotor, and that are spaced apart from one another in the circumferential direction of the rotor, each of the first type electrical steel sheets having a first shape, and second type electrical steel sheets that are connected to the bridges and that are disposed at least one of above the first type electrical steel sheets or below the first type electrical steel sheets, each of the second type electrical steel sheets having a second shape different from the first shape, wherein the first type electrical steel sheets are stacked between the second type electrical steel sheets in the axial direction of the rotor, and wherein each of the plurality of rotor cores comprises the first type electrical steel sheets and at least one of the second type electrical steel sheets that is disposed at a lower end of the first type electrical steel sheets or an upper end of the first type electrical steel sheets, and wherein each of the first type electrical steel 
Claims 3-5, 7-20 are allowable for their dependency on claim 1.
RE claim 21, the claim has been rewritten into independent form to include the previous indicated allowable subject matter of claim 11, the prior-art does not teach, inter alia, wherein each of the plurality of permanent magnets has a first end and a second end positioned opposite to each other in the axial direction of the rotation shaft, and wherein the rotor further comprises: a first end cover that covers the first ends of the plurality of permanent magnets and the first ends of the plurality of rotor core segments in the axial direction of the rotation shaft, a second end cover that is spaced apart from the first end cover in the axial direction of the rotation shaft and that covers the second ends of the plurality of permanent magnets and the second ends of the plurality of rotor core segments in the axial direction of the rotation shaft, and a rotor .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834